By the Court, Shaeter, J.:
Action for the claim and delivery of personal property of the aggregate value, as alleged in the complaint, of seven hundred dollars. The defendant placed the value in his answer at one thousand four hundred dollars, and claimed a *310judgment for the possession. The jury returned a verdict awarding the possession of all the property to the plaintiff, except twenty-four double mattresses; and as to them, they were awarded to the defendant. Their value was fixed by the verdict at two hundred and forty dollars.
The parties agreed in averring the property to be worth seven hundred dollars at least—the defendant, indeed, putting it at double that amount. The value of the mattresses deducted from the agreed value of all the articles sued for leaves four hundred and sixty dollars as the value of the property recovered by the plaintiff*. There was, therefore, no error in the allowance to the plaintiff of his costs. (Practice Act, Sec. 495.)
Judgment affirmed.
Mr. Justice Rhodes did not express an opinion.